Citation Nr: 1122388	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-00 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Carmody, Law Clerk


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1959 to October 1962.  The case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  An interim (June 2008) rating decision readjudicated the matter to encompass consideration of additional evidence received, and continued the denial.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

The Veteran contends that he sustained a hearing loss disability from exposure to noise trauma during his active military service.  His DD Form 214 reveals that he was awarded a parachutist badge.  Given the requirements for earning such badge (successful completion of a specified number of jumps), it may be conceded that he was exposed to aircraft engine noise in close proximity (and thereby was subjected to noise trauma in service).  He also alleges exposure to weapons-firing noise trauma.  While his military occupation specialty listed on his DD Form-214 is (medical technician), given that he served in an airborne unit, it may also reasonably be conceded that training exercises would have exposed him to weapons-firing noise trauma.   

VA audiometry puretone thresholds show (and private audiometry puretone thresholds appear to show) that the Veteran has a hearing loss disability as defined in 38 C.F.R. §  3.385; it is not in dispute that he has a bilateral hearing loss disability.  What he must still show to establish service connection for his bilateral hearing loss is that the disability is related to the noise trauma in service (or is somehow otherwise related to service).   

A hearing loss disability was not noted in service, and the Veteran's July 2007 claim seeking service connection states the disability began in 1965 (approximately 3 years after his discharge from active duty).   In such circumstances, the matter of a nexus between the current hearing loss disability and remote noise trauma becomes a medical question that requires medical guidance.  A review of the record found that the medical evidence in this matter is incomplete and inadequate, and requires further development.

Specifically, in support of his claim the Veteran submitted a report of April 2008 private audiometry.  The submission is a single page in chart form (unconverted to numerical values), unaccompanied by any mention or explanation of complaint or referral that generated the testing.  So clearly further pertinent private medical records are outstanding.    

Further, in June 2008 the Veteran was afforded a VA audiological evaluation in connection with this claim.  The audiologist noted the Veteran's history of noise trauma in service and his history of postservice noise trauma in his occupation as a carpenter (albeit reportedly wearing hearing protection), and opined, in essence, that because the Veteran's hearing was documented as within normal limits bilaterally at the time of separation from service, it did not appear likely that his current mild to moderate, bilateral sensorineural hearing loss had its origins in service.  

It is established by legal precedent (see Hensley v. Brown, 5 Vet. App. 155, 159 (1993)) that the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by audiometric testing during service in order for service connection for hearing loss to be granted; accordingly, the June 2008 examiner's explanation is inadequate.  Furthermore, it is based at least in part, on an incorrect factual premise.  The Board observes that military audiometry in 1962 is presumed to have been reported in ASA values.  When the Veteran's audiometry at separation is converted to ISO values, there is an elevated (30 decibel) puretone threshold at 4000 hertz in the left ear, and there are a number of borderline (25 decibel) thresholds in other frequencies considered (500-4000 hertz).  While it may be conceded that the April 2008 audiometry in chart form reflects a hearing loss disability, as the case is being remanded anyway, the chart should be converted to numerical values.  Consequently, another VA evaluation to secure an adequate medical opinion in this matter is necessary.   See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

The Veteran is advised that under 38 C.F.R. § 3.158(a), if evidence (to include identifying information and releases for private records) sought by VA in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.   

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to identify all sources of evaluation or treatment he received for hearing loss since his separation from service (to specifically include any employment related hearing conservation evaluations-as the Veteran has reported he was given earplugs, and the complete records related to his evaluation in April 2008, i.e., any pre-audiometry records from the referring provider, any interpretations of the audiometry, and any post-audiometry assessment by the referring provider) and to provide any releases necessary for VA to secure any private records of such evaluation or treatment.  The Veteran should be given the period of time specified in 38 C.F.R. § 3.158(a) to respond.   If he provides any incomplete response, he should be advised to complete it.  If he does not respond (or if his response remains incomplete), the claim should be processed under 38 C.F.R. § 3.158(a).  If he responds and provides releases, the RO should secure complete records from all sources identified.  The Veteran should be notified if any identified private records sought are not received pursuant to the RO's request (and advised that ultimately it is his responsibility to ensure that the records are received).
 
2. The RO should then arrange for the Veteran to be examined by an otologist or audiologist to determine the likely etiology of his bilateral hearing loss.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination (and if further audiometry is deemed necessary, it should be conducted).  The provider should convert the April 2008 private audiometry (and any other audiometry in additional records received that is in chart form) to numerical values.   Based on review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or better probability) that the Veteran's current bilateral hearing loss disability is related to his service/exposure to noise trauma therein.  

The examiner must explain the rationale for the opinion in detail.  If the hearing loss disability is determined to be unrelated to service, the rationale must include explanation as to why the hearing loss is deemed unrelated to noise trauma in service, identify the [nonservice-related] etiology considered more likely, and discuss the significance of the elevated and borderline puretone thresholds found on service separation audiometry.   

3. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

